Citation Nr: 1746286	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  08-36 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety, and a panic disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran had active duty service from January 1993 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Portland, Oregon currently has original jurisdiction over the Veteran's claim.

In September 2010, November 2013, and September 2014, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay associated with this remand, especially considering that this matter was the subject of several previous remands.  However, another remand is necessary to ensure full compliance with the statutory duty to assist.

As noted in the prior remand, the Veteran contends that he has an acquired psychiatric disorder as a result of his experiences aboard the USS Denver while stationed outside of Mogadishu.  Specifically, he has alleged that a friend of his was killed in Mogadishu; that he witnessed a sailor being burned with cooking grease when the ship hit a wave; and that he was "knocked out twice" during a typhoon in the South China Sea.  It was noted that the Veteran has indicated that these events took place in 1993 or 1994. 

With respect to the issue of entitlement to service connection for PTSD, the September 2014 remand noted that the AOJ had obtained the Command History for the USS Denver for the year 1994, but no efforts were made to obtain records from 1993.  Although the Board's remand instructions requested that the AOJ conduct additional development to verify the Veteran's alleged stressors, the record does not indicate that any attempts were made to obtain records from 1993.  In this capacity, the Board notes that the AOJ had previously requested the deck logs for the USS Denver from September 27, 1993 through November 30, 1993, but was informed that the Naval History and Heritage Command was in the process of relocating its archives and would be unable to conduct the research until May 2009.  See a March 2009 correspondence.  The record does not indicate that a follow-up request was ever made.  

With respect to the Veteran's alleged stressors, the record currently indicates that the USS Denver arrived off the coast of Somalia on October 18, 1993, after the last US Soldier had been killed in action.  Regarding his contention that he was knocked out twice during a typhoon in the South China Sea, the record indicates that the USS Denver sailed through the South China Sea between October 3rd and October 18th 1993, and from February 16th to February 21st 1994 and deck logs from these periods should be obtained.  Finally, the Veteran has indicated that the incident where a sailor was burned by fry grease and had to be flown off the ship occurred after the typhoon, and thus, a review of the deck logs from October 3, 1993, until the Veteran left the USS Denver in July 1994 may also provide information relevant to this stressor.  

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Board's September 2014 remand requested that a VA examiner provide an opinion on whether the diagnosed anxiety and/or panic disorder were related to the Veteran's active duty service.  Although the Veteran was provided with an additional VA examination in March 2017, the examiner did not opine on the etiology of these disorders.  Accordingly, an additional medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should first contact the Veteran and give him an opportunity to provide additional detail on his alleged stressor of witnessing a sailor who was being splashed and burned by hot cooking grease.  Specifically, the Veteran should be asked to provide a date range for when the incident occurred.  

2.  The AOJ should contact the National Personnel Records Center (NPRC), and/or any other appropriate repository of records, and attempt to obtain the deck logs for the USS Denver for 1993 and 1994.  

3.  After completing the action requested in items 1 and 2, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed anxiety and/or panic disorders had their clinical onset during service or are due to an event or incident of the Veteran's period of active service.  The examiner should also opine whether the Veteran has PTSD that is associated with any confirmed stressor.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

